Citation Nr: 1310288	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as breathing problems).

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.
 
In September 2010, the Veteran failed to report for a scheduled hearing before a Veterans Law Judge.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder.  Since service the Veteran has consistently reported cough and shortness of breath.  He has reported breathing problems with running.  The service treatment records (STR) reveal that in June 2005, the Veteran was on a combat mission in Iraq when his vehicle was struck by an IED explosion.  He sustained a smoke inhalation injury due to the burning vehicle.  At that time the Veteran complained of wheezing and nausea/vomiting.  Examination of the lungs revealed wheezing in the right middle lobe.  The Veteran was given oxygen and intravenous fluids.  He was also given Phenergan, an anti-nausea medication.  It was noted that the Veteran's evacuation priority was urgent.  The Board concludes that a respiratory examination is necessary because an April 2007 VA medical examination appears to be inadequate for deciding this appeal.  The report contains no evidence of specific respiratory/pulmonary examination (i.e., pulmonary function testing (PFTs) and/or chest X-ray(s)).  Subsequent VA medical examination reports are not relevant to the Veteran's respiratory claim. 

The Veteran seeks service connection for erectile dysfunction.  The Veteran has service connection and a 100 percent rating in effect for posttraumatic stress disorder (PTSD).  He maintains that the erectile dysfunction is secondary to the medication used for treating his psychiatric disability.  A November 2008 VA record notes that the Veteran stated that he had been impotent when he took Wellbutrin, but apparently that had resolved.  In February 2009, a VA neurologist stated that the Veteran likely needed medication for his PTSD, but he was not willing to take it due to the side effects.  A June 2009 VA outpatient record noted that the Veteran had a past medical history of male erectile disorder.  A February 2010 VA treatment record notes that the Veteran blamed the medication, Wellbutrin, for sexual difficulties.  He had stopped taking it and stated that he now made love to his wife twice a week, but it hurt.  Although the Veteran has been provided VA medical examinations, none of them have provided an opinion as to whether the Veteran has had an erectile dysfunction disorder secondary to medication for a service connected disability.  Consequently, the Veteran should be provided a new VA medical examination, with medical opinion.  38 C.F.R. § 3.159(c)(4).  While on remand, the Veteran's updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's VA treatment records dated from February 19, 2009 to present.

2.  When the above action has been accomplished, afford the Veteran a VA respiratory examination for the purpose of determining the nature and etiology of any current respiratory symptoms.  All necessary tests and studies should be accomplished, including PFTs and chest x-rays.  The claims file should be reviewed by the examiner, and this should be indicated in the examination report. 

The examiner is asked to elicit current respiratory symptomatology from the Veteran and identify all appropriate clinical diagnoses.  If a known clinical diagnosis is found to be responsible for the Veteran's complaints, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such diagnosis is medically related to the Veteran's military service. 

If any symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.  He or she should then indicate whether it is at least as likely as not (50 percent probability or more) that such symptoms had their onset during the Veteran's active duty service in Iraq and have remained chronic since that time. 

In rendering the requested opinion(s), the examiner should specifically discuss the significance of the Veteran's June 2005 smoke inhalation injury due to IED explosion, as well as the Veteran's reports of exposure to environmental hazards while serving in Iraq.  

The examiner is asked to provide the underlying reasons for any opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
3.  After the updated VA treatment records have been associated with the Veteran's claims file, afford the Veteran a VA genitourinary examination.  The examiner should be advised that the purpose of the examination is to determine the likelihood that the Veteran has had erectile dysfunction due to his service or treatment of a service-connected disability.  

The examiner is asked to elicit current and past erectile symptomatology from the Veteran and identify all appropriate clinical diagnoses.  The record indicates that in February 2010, the Veteran indicated that he was no longer impotent, but that it hurt.  The examiner should attempt to determine the etiology of any genitourinary pain.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any post service genitourinary disorder is medically related to the Veteran's military service. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran has had any genitourinary disorder, including erectile dysfunction, as a result of any service-connected disability, or treatment of a service-connected disability, including usage of Wellbutrin.

If the Veteran no longer has erectile dysfunction, but did have it for a period of time as a result of service or as a result of any service-connected disability, or treatment of a service-connected disability, provide the dates for which the Veteran had such disorder.

The examiner is asked to provide the underlying reasons for any opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's claims.  Thereafter, if any benefit on appeal is not granted, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

